                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


                              JUDGMENT IN A CIVIL CASE

                           UNITED STATES DISTRICT COURT

BONNIE GEORGE, et al.,                             )
                                                   )
                                                   )
       vs.                                         )      Case No. 17-3114-CV-S-MDH
                                                   )
OMEGA FLEX, INC., et al,                           )
                                                   )
                                                   )
                                                   )

       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

X      Decision by Court. This action came to determination before the Court. The issues have
       been determined and a decision has been rendered.

It is THEREFORE ORDERED the Court hereby DENIES the Motion to Dismiss and finds
Plaintiffs have stated a claim for which relief could be granted. (Order, Doc. 94)

The Court DENIES AS MOOT Plaintiffs’ Motion for Class Certification (Doc. 225) and
Defendants’ Motion to Strike the Declarations of Mark Goodson and Alain Rousseau (Doc. 266);
DENIES Defendants’ Motions to Exclude Opinions of Aaron Hedlund (Doc. 268 and 310); and
GRANTS Defendants’ Motion for Summary Judgment. (Doc. 305). The Court ORDERS
judgment entered in favor of Defendants. (Order, Doc. 341)

IT IS SO ORDERED.



August 18, 2020                               Paige Wymore-Wynn
Date                                              Clerk of Court


Entered on: August 13, 2020                  s/Linda Howard_____
                                                  (By) Deputy Clerk




        Case 6:17-cv-03114-MDH Document 343 Filed 08/18/20 Page 1 of 1
